The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-17 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on October 29, 2019, December 9, 2019, December 7, 2020, September 1, 2021, and January 7, 2022 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations "second peel strength" and the "ratio of a standard deviation of the second peel strength to the average value of the second peel strength" disclosed in claims 1 and 2 and measured by the non-standard technique of paragraphs [0027] -[0029] of the disclosure relate to unusual parameters, which render the claims 1 and 2 indefinite because the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art.
Claim 13 recites the limitations a "confirming an abnormality of the liquid layer between the step of forming the liquid layer and the step of forming the applied layer" which renders claim 13 indefinite because the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art.
It is furthermore noted that claims 13, 14 and 15, even if combined, merely comprise steps for detecting and recording an abnormality in the applied liquid layer yet provide no method steps for correcting the abnormality. Thus, these steps alone cannot be sufficient for preventing leakage and are not associated with any technical effect. At
least the combined subject matter of claims 13-16 would be necessary in order to credibly reduce gas leakage due to an abnormality.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Ota et al. (JP 2015112592 A).
Claim 1 is directed to an acidic gas separation membrane sheet. 
With regard to the limitations of claim 1, Ota discloses a laminate, a gas separation membrane, and a method for producing the laminate, and specifically discloses the following (paragraphs [0051], [0058], [0060] - [0061]): "4.3 wt. % of cesium acrylate-vinyl alcohol copolymer as a hydrophilic polymer and water were mixed together (disclosing that a hydrophilic resin composition layer contains a medium) to prepare a coating liquid. Then, it was applied to a PPS nonwoven fabric (that is, a first porous layer) as a breathable support with a Gap of 100 μm, and subsequently, a PTFE porous membrane (that is, a second porous layer; disclosing that the second porous layer may be a fluorine-containing resin) was laminated to obtain a laminate. The laminate was dried at 120°C for 2 hours to cause the medium to evaporate from the applied layer to remove the medium from the applied layer to provide a hydrophilic gel layer (this can determine that the acidic gas separation membrane sheet comprises a first porous layer, a hydrophilic resin composition layer, and a second porous layer in this order). "Adhesive strength" was measured using a peeling tester at a peel speed of 300 mm/min as specified in HS K-6854-2. In table 1, peeling strength in Example 1 is 6.6 N/m.
A coating liquid of a mixture of 4.3 parts by weight of a cesium acrylate-vinyl alcohol copolymer, 10.0 parts by weight of cesium carbonate, and water was applied to the side of the porous membrane of the laminate produced in Example 1, and thereafter it was dried at 120°C to evaporate and thus remove the water from the coating layer and thus obtain a gas separation membrane. The obtained gas separation membrane was measured for carbon dioxide separation performance in the following method, and found to have a CO2 permeance of 2.3 x 10-5 (mol/m3s kPa), and a CO2/He selectivity of 230." As can be seen therefrom, the laminate disclosed by Ota is an acidic gas separation membrane sheet that selectively permeates acidic gas. 
A distinctive feature between claim 1 and Ota’s prior art is that claim 1 specifies that a second peel strength between the second porous layer and the hydrophilic resin composition layer is less than a first peel strength between the first porous layer and the hydrophilic resin composition layer and that an average value of the second peel strength is within a range of greater than or equal to 5 N/m and less than or equal to 500 N/m. For the above distinctive feature, Ota further discloses that "Adhesive strength between the hydrophilic gel layer and the porous membrane can be adjusted by a surface treatment such as corona treatment applied to the porous membrane and/or selecting a pore diameter for the porous membrane (paragraph [0036]). 
Based on this, it is a common choice in the field of art to adjust the membrane's peel strength and select a specific second peel strength so that a second peel strength between the second porous layer and the hydrophilic resin composition layer is less than a first peel strength between the first porous layer and the hydrophilic resin composition layer.
Thus, a skilled artisan would have been motivated to combine Ota’s reference as a basis with a common means in the field of art to arrive at the technique according to claim 1.  
Furthermore, in view of substantially identical acidic gas separation membrane sheet that causes the acidic gas to selectively permeate therethrough between Ota and instant claims, it is the Examiner’s position that Ota’s acidic gas separation membrane sheet possesses this property. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Best  195 USPQ 430, (CCPA 1977).    
Claims 2 and 3 further limit a claim referred back to thereby. In order to make adhesion between the second porous layer and the hydrophilic resin composition layer more uniform, those skilled in the art would have easily arrived at adjusting a ratio of a standard deviation of the second peel strength to the average value of the second peel strength. Adjusting a contact angle of water in the second porous layer is a common choice in the field of art and its effect is expectable. 
Furthermore, in view of substantially identical acidic gas separation membrane sheet that causes the acidic gas to selectively permeate therethrough between Ota and instant claims, it is the Examiner’s position that Ota’s acidic gas separation membrane sheet possesses these properties. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Best 195 USPQ 430, (CCPA 1977).    
Claims 4 and 5 further limit a claim referred back to thereby. Claim 4 specifies an additional feature, that is, that the second porous layer contains fluorine-containing resin, which is disclosed by Ota (specifically, refer to the discussions for claim 1). Claim 5 specifies an additional feature, that is, that the hydrophilic resin composition layer contains a medium, which is disclosed in reference 1 (specifically, refer to the discussions for claim 1).
With regard to the limitations of claims 2-5, Ota discloses a cesium acrylate-vinyl alcohol copolymer. Ota further discloses the following (paragraphs [0030] - [0031], [0033]): "The hydrophilic gel layer preferably includes at least one of PVA, PAA, polyethylene glycol, polyethylene oxide, polysulfonic acid, polyacrylamide, polyahylamine, polyethyleneimine, PVA-PAA copolymer, methacrylic acid-vinylbenzene copolymer, sulfonic acid-PAA copolymer and other similar hydrophilic polymers, which disclose hydrophilic resin.”
Further, the hydrophilic gel layer preferably includes at least one compound
selected from the group consisting of alkali metal carbonate, alkali metal bicarbonate and alkali metal hydroxide. Examples of such a compound include cesium carbonate, cesium bicarbonate, cesium hydroxide, rubidium carbonate, rubidium bicarbonate, rubidium hydroxide, and the like, which disclose a substance that reacts reversibly with an acidic gas. Examples of the porous membrane include a variety of resins, such as: polyolefin resins such as polyethylene and polypropylene; fluorine-containing resins such as polytetrafluoroethylene (PTFE), polyvinyl fluoride and polyvinylidene fluoride; and polystyrene, polysulfone, polyethersulfone, polyimide, polyetherimide and polyamideimide."
As can be seen therefrom, Ota suggests that the porous membrane may
be polyethylene, polypropylene, polystyrene, fluorine-containing resin, polyethersulfone, polysulfone, polyimide and polyetherimide, and that the hydrophilic resin composition layer includes a hydrophilic resin and a substance that reacts reversibly with an acidic gas. Thus, one skilled in the art would have been motivated to use at least one resin selected from the group consisting of polyethylene, polypropylene, polystyrene,
fluorine-containing resin, polyethersulfone, polysulfone, polyimide and polyetherimide as the second porous layer, and use a hydrophilic resin composition layer including a hydrophilic resin and a substance that reacts reversibly with an acidic gas instead of a cesium acrylate-vinyl alcohol copolymer. 
It is a common choice in the field of art to use one or more resins selected from the group consisting of polyethylene terephthalate, polyphenylene sulfide and polyetheretherketone as the second porous layer.
Claim 6 is directed to an acidic gas separation membrane element. For the disclosure of reference 1, see the discussions for claim 1. As can be seen therefrom, reference 1 discloses an acidic gas separation membrane sheet.
Claim 6 is distinguished from reference 1 by features, i.e., (1) a difference
between the acidic gas separation membrane sheet according to claim 1 and Ota’s reference, and (2) claim 6 specifies an acidic gas separation membrane element including the acidic gas separation membrane sheet.
For distinctive feature (l), see the discussions above for claims 1-5.
For distinctive feature (2), it is a common choice in the field of art to provide an acidic gas separation membrane element including an acidic gas separation membrane sheet.
Thus, a skilled artisan would have been motivated to combine Ota’s reference as a basis with a common means in the field of art to arrive at the technique according to claim 6. 
Claim 9 is directed to a method for manufacturing the acidic gas separation
membrane sheet. For the disclosure of Ota’s reference, see the discussions for claim 1. Thus, Ota discloses the following (paragraph [0051]): "4.3 wt. % of cesium acrylate-vinyl alcohol copolymer as a hydrophilic po1ymer and water were mixed together (disclosing a medium; disclosing that a hydrophilic resin composition liquid contains a medium) to prepare a coating liquid (that is, preparing a hydrophilic resin composition liquid for forming the hydrophilic resin composition layer). Then, it was applied to a PPS nonwoven fabric as a breathable support with a Gap of 100 μm (that is, applying the hydrophilic resin composition liquid onto the first porous layer to form a liquid layer) and subsequently, a PTFE porous membrane was laminated to obtain a laminate (that is, laminating the second porous layer on the applied layer to form a laminate body). The laminate was dried at 120°C for 2 hours to cause the medium to evaporate from the applied layer to remove the medium from the applied layer to provide a hydrophilic gel layer (that is, following the laminating, drying the applied layer in the laminate body)."
As can be seen therefrom, Ota discloses a method for manufacturing the acidic gas separation membrane sheet. Claim 9 is distinguished from Ota’s reference by features: (1) a difference of the acidic gas separation membrane element according to claim 1 from Ota’s prior art; and (2) Ota provides a hydrophilic polymer of cesium acrylate-vinyl alcohol copolymer, whereas claim 9 specifies that the hydrophilic resin composition liquid contains a hydrophilic resin and that after a liquid layer is formed the liquid layer is dried to form an applied layer on the first porous layer.
For distinctive feature (1), see the discussions for claims 1-5 above.
For distinctive feature (2), Ota discloses "4.3 wt. % of cesium acrylate-vinyl alcohol copolymer as a hydrophilic polymer and water were mixed together to prepare a coating liquid." Ota further discloses "The hydrophilic gel layer of the present invention preferably includes at least one of PVA, PAA, polyethylene glycol, polyethylene oxide, polysulfonic acid, polyacrylamide, polyallylamine, polyethyleneimine, PVA-PAA copolymer, methacrylic acid-vinylbenzene copolymer, sulfonic acid-PAA copolymer and other similar hydrophilic polymers, which disclose hydrophilic resin (paragraph [0030]). As can be seen therefrom, Ota suggests that the hydrophilic resin composition layer contains a hydrophilic resin. 
Thus, a skilled artisan would have been motivated to use a hydrophilic resin composition layer containing a hydrophilic resin in place of cesium acrylate-vinyl alcohol copolymer. It is a common choice in the field of art that after a liquid layer is formed the liquid layer is dried to form an applied layer on the first porous layer.
Thus, a skilled artisan would have been motivated to combine Ota’s reference as a basis with a common means in the field of art to arrive at the technique according to claim 9. 
Claims 10-12 further limit a claim referred back to thereby. Claim 11 specifies an additional feature, that is, "further comprising the step of drying the applied layer in the laminate body following the step of forming the laminate body," which is disclosed by Ota (specifically, see above the discussions for claim 9). Ota further discloses that ''the hydrophilic gel layer preferably includes at least one compound selected from the group consisting of alkali metal carbonate, alkali metal bicarbonate and alkali metal hydroxide. Examples of such a compound include cesium carbonate, cesium bicarbonate, cesium hydroxide, rubidium carbonate, rubidium bicarbonate, rubidium hydroxide, and the like, which disclose a substance that reacts reversibly with an acidic gas” (paragraph [0031]). As can be seen therefrom, Ota suggests that the hydrophilic resin composition layer further includes a substance that reversibly reacts with an acidic gas.
Adjusting environmental humidity in forming a laminate body is a common
choice in the field of art and its effect is expectable. 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Ota et al. (JP 2015112592 A) as applied to claims 1-6 and 9-12 above and further in view of Aburaya et al. (CN 104619402 A).
With regard to the limitations of claim 7, Ota does not disclose that the acidic gas separation membrane element according to claim 6, further comprising:
a perforated central tube; and 
an element stack body including the acidic gas separation membrane sheet,
wherein the element stack body is wound around the perforated central tube.
With regard to the limitations of claim 7, Aburaya discloses a composite for carbon dioxide separation and a module for carbon dioxide separation, and specifically discloses the following (paragraphs [0128] - [0130] and Fig. 4). "The composite 10 for carbon dioxide separation according to the present invention, which is equivalent to an acid gas separation membrane sheet, is incorporated into a module for carbon dioxide separation, which discloses an acid gas separation membrane element, when used. The kind of the module for carbon dioxide separation into which the composite 10 for carbon dioxide separation is incorporated is not limited particularly, and the module is suitably used in a common apparatus. In the following embodiment, although the spiral type module for carbon dioxide separation in which the composite 10 for carbon dioxide separation is housed while being helically wound around a porous hollow· central pipe (i.e., a perforated central tube) will be described as an example, the present invention is not limited thereto. A spiral type module 90 for carbon dioxide separation is basically configured, around a permeable gas collecting pipe 82 constituted of a porous hollow pipe, so that a superposition 92 of a twofold composite 100 for carbon dioxide
separation and a member 30 for a permeable gas passage (i.e., an element stack body including an acidic gas separation membrane sheet) is wound around the permeable gas collecting pipe 82, a plurality of times from a winding start side which is an end of the folded side of the twofold composite 100 for carbon dioxide separation (i.e., the element stack body is wound around a central tube), and the spiral type module 90 for carbon dioxide separation is configured so that the outermost periphery is covered with a covering layer 94, and telescope preventing plates 88A, 88B are attached to both ends, respectively."
Thus, Aburaya discloses a carbon dioxide separation module including a
central tube and a stack body, and the central tube and stack body have the same function as those in the claimed invention, that is, they are both intended to achieve separation of acidic gas. Based on the suggestion in reference of Aburaya, a skilled artisan would have been motivated to provide an acidic gas separation membrane element comprising a perforated central tube and an element stack body including an acidic gas separation membrane sheet, wherein the element stack body is wound around the central tube. 
Claim 8 is directed to a gas separation membrane module. As can be seen therefrom, Ota discloses an acidic gas separation membrane sheet.
Claim 8 is distinguished from Ota’s reference by features: (1) a difference of the
acidic gas separation membrane element according to claim 6 from Ota’s reference; and (2) claim 8 specifies comprising at least one acidic gas separation membrane element, a source gas supply port for feeding a source gas to the acidic gas separation membrane sheet, a retentate gas discharge port for discharging a source gas that does not permeate through the acidic gas separation membrane sheet, and a permeate gas discharge port for discharging an acidic gas that has permeated through the acidic gas separation membrane sheet.
For distinctive feature (1), see the discussions for claim 6 above.
For distinctive feature (2), Aburaya further discloses the following (paragraph [0131]): "In the module 90 for carbon dioxide separation thus configured, when a mixed supply gas containing carbon dioxide is supplied to the member 18 for a supplied gas passage of the composite 10 for carbon dioxide separation from the side of its one end 80A, which can determine that the carbon dioxide separation membrane module comprises a source gas supply port for feeding a source gas to the acidic gas separation membrane sheet, carbon dioxide is removed while the gas passes through the member 18 for a supplied gas passage, as described above, and the module 90 separates the gas into the residual gas 22 and the removed carbon dioxide 24 and discharges the gases separately to the side of the other end 80B, which can determine that the carbon dioxide separation membrane module comprises a retentate gas discharge port for discharging a source gas that does not permeate through the acidic gas separation membrane sheet, and a permeate gas discharge port for discharging an acidic gas that has permeated through the acidic gas separation membrane sheet."
Both references are analogous art because they are from the same field of endeavor concerning new acidic gas separation membrane sheets and methods for manufacturing the acidic gas separation membrane sheets.
Based on this, it is a common choice in the field of art to provide a gas separation membrane module comprising at least one separation membrane element, the module comprising a source gas supply port for feeding a source gas to the acidic gas separation membrane sheet, a retentate gas discharge port for discharging a source gas that does not permeate through the acidic gas separation membrane sheet, and a permeate gas discharge port for discharging an acidic gas that has permeated through the acidic gas separation membrane sheet.
Thus, a skilled artisan would have been motivated to combine Ota’s reference as a basis with Aburaya’s reference and a common means in the field of art to arrive at the technique according to claim 8. 
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Ota et al. (JP 2015112592 A) as applied to claims 1-6 and 9-12 above and further in view of Ikeda et al. (CN 101600958 A).
With regard to the limitations of claims 13-17, Ota does not disclose the method according to claim 9 further comprising the claimed steps.
Therefore, claims 13-17 further limit of claim 9 referred back to thereby. 
Ikeda discloses equipment for inspecting a defect of a hollow fiber porous membrane, and specifical1y discloses the following (page 5, the last paragraph through page 6, first paragraph): "Equipment for inspecting a defect of a hollow fiber porous membrane having a substantially uniform, continuous inner hollow portion, the equipment comprising: an irradiation means for irradiating the hollow fiber porous
membrane with light from an outside of the irradiation means; an irradiation chamber including a light shielding means for preventing irradiation light from directly leaking to the outside of the irradiation chamber; an imaging means for imaging an optical image of light exiting the hollow fiber porous membrane on the outside of the irradiation chamber by introducing light, which is emitted in the irradiation chamber, into a hollow portion of the hollow fiber porous membrane; and an image processing means for detecting a defect of the hollow fiber porous membrane by processing a signal of the
imaging means."
Thus, Ikeda discloses defect inspection equipment having an irradiation
chamber, an imaging means and an image processing means, and its function in Ikeda’s reference is identical to that of the claimed invention in the step of confirming an abnormality of the liquid layer, that is, inspecting a defect of a membrane. 
Based on the suggestion by Ikeda, a skilled artisan would have been motivated to further comprise the step of confirming an abnormality of the liquid layer between the step of forming the liquid layer and the step of forming the applied layer, and that the step of confirming the abnormality includes the steps of: imaging the liquid layer; and detecting an abnormality included in at least one of a surface of the liquid layer and an inside of the liquid layer using an image obtained in the imaging step. Based on this, it is a common choice in the field of art that the method for manufacturing the acidic gas separation membrane sheet further comprises the step of providing a mark on at least one of the first porous layer and the second porous layer so as to make it possible to recognize a region including the liquid layer in which the abnormality is detected, and the step of removing the region based on the mark provided in the step of providing the mark. 
Claim 17 is directed to a method for manufacturing an acidic gas separation membrane element. Ota discloses a method for producing an acidic gas separation membrane sheet, and for a specific disclosure thereof, refer to discussions with respect to claims 9-16.
Claim 17 is distinguished from Ota’s reference by features, i.e., (1) a difference of
the acidic gas separation membrane sheet manufactured in the method for manufacturing an acidic gas separation membrane sheet according to claim 16
from reference 1 and (2) claim 17 specifies that this method is a method for
manufacturing an acidic gas separation membrane element including an acidic gas separation membrane sheet. For distinctive feature (1), see the discussions for claim 16. For distinctive feature (2), it is a common choice in the field of art to manufacture an acidic gas separation membrane element by an acidic gas separation membrane sheet. Based on this, a skilled artisan would have been motivated to use the manufactured acidic gas separation membrane element in the method for manufacturing an acidic gas separation membrane clement. 
Both references are analogous art because they are from the same field of endeavor concerning new acidic gas separation membrane sheets and methods for manufacturing the acidic gas separation membrane sheets.
Thus, a skilled artisan would have been motivated to combine Ota’s reference as a basis with Ikeda’s reference and a common means in the field of art to arrive at the technique according to claim 17. 
Claims 1-6 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Aburaya et al. (U.S. Patent Application Publication 2015/0165384 A1) in view of Aburaya’745 et al. (EP 2979745 A1) and Aburaya’644 et al. (JP 2015027644 A).
Claim 1 is directed to an acidic gas separation membrane sheet. 
With regard to the limitations of claim 1, Aburaya discloses the formation of an acid gas separation membrane comprising of:
(i) a first porous layer (Fig. 1 "12") of a hydrophobic fine gas permeable support
(paragraphs [0126], [0069] - [0070]);
(ii) a hydrophilic resin composition (Fig 1 "14") of a polyvinyl alcohol-polyacrylic
acid salt copolymer (PVA-PAA) + a medium of water + cesium carbonate as a CO2 carrier (paragraph [0029]) which is coated on layer (i) (paragraph [0125]);
(iii) a second porous layer of PTFE (Fig 1 "16") which is laminated onto the
carbon dioxide separation layer (paragraph [0127]), which is called a "porous protection layer".
Aburaya discloses a number of materials which can be used for the porous protection layer (paragraph [0054]), these materials being the same as those disclosed in present claim 4.
Aburaya discloses that the second porous layer is preferably PTFE which is hydrophobic (paragraph [0054], hydrophobicity being defined as a water contact angle at room temperature of 100° or higher (paragraph [0077]).
Aburaya discloses the use of the membrane sheet in a membrane element having all of the features (central tube, supply and discharge ports, etc.) of present claims 7 and 8 (Fig. 4, paragraphs [0112] - [0119]).
Consequently, Aburaya discloses all of the product features of present claims 1-8 apart from the unusual parameters of claims 1 and 2 (see argumentation under Section 1.1 above) 
The membrane sheet of is produced via all of the method steps of independent claim 9 (paragraphs [00126] - [0127]).
It is noted that a prior art process disclosing the same starting materials and the same method steps is implicitly expected to result in the same product.
Since the membrane sheet of Aburaya is produced via all of the method steps of independent claim 9, the remaining unusual parameters not disclosed by Aburaya must implicitly be present in Aburaya’s prior art. The burden of proof that the unusual parameters of claims 1 and 2 are not already present in the membrane of Aburaya lies with the applicant.
It is noted that each of the "inventive" examples of the present application disclosed in Table 1 all involved a (i) defoaming step and (ii) a certain humidity used during the laminating step. Thus, while the defoaming step is not disclosed at all in the present claims, and the humidity is only defined in dependent claim 12, it appears that these steps may be essential to obtaining a membrane having the desired peel strength. 
However: (i) It is noted that Aburaya already discloses the step of defoaming the coating liquid of the carbon dioxide layer (paragraph [0125]).
(ii) While Aburaya does not explicitly disclose the humidity used for the lamination step, at least some of the range of humidity of 40 % RH to 85 % RH represents normal humidity conditions expected to be found in an indoor environment (see for example D2, Par [0023] which discloses that normal indoor relative humidity lies at 40-60 %). Indeed, working outside of this range would necessitate the purposeful control of the humidity to an "extreme" humidity of over 85 % or lower than 40 % RH. As Aburaya does not disclose working at extremes of humidity, it must be assumed that normal indoor humidity is used in the lamination step. In the absence of any proof to the contrary, it can be assumed that the lamination step of Aburaya is performed within the relative humidity range of 40-60%, i.e. falling within the range of present claim 12.
Following the argumentation above under 35 U.S.C 112, 2nd paragraph, the subject matter of claims 13-17 has been considered as combined such that both identification and removal of an abnormal region are included.
However, even this combined subject matter cannot be considered inventive.
The skilled person would be aware that abnormal regions would negatively affect the
peel strength and gas separation abilities of a membrane.
The inspection of the quality of a produced membrane and the rejection of defective samples is considered to constitute the routine tasks of a skilled person.
Indeed, Aburaya also discloses the use of a detection agent for facilitating inspection of
presence or absence of a defect of a formed carbon dioxide separation layer (Par
[0036]) such that there is no evidence that the imaging method of Aburaya results in a
different membrane sheet to that of Aburaya here some form of defect detection is already undertaken.
Using an "image", as only broadly defined in present claim 14, is considered an obvious means of detecting the product of a membrane and is well-known in the art. For example, document Aburaya’745, which is in the same technical field of acidic gas separation membranes discloses that the uniformity of a gas separation layer "was evaluated using a laser microscope. A gel membrane on an outermost surface was photographed in 0.1 mm2”" (paragraph [0123]). Aburaya’644 (paragraph [0062]) also discloses using images of a surface to detect defects.
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764